Citation Nr: 0628081	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-28267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis C. 

3.  Evaluation of diabetes mellitus, currently evaluated as 
20 percent disabling. 

4.  Entitlement to an effective date earlier than May 8, 
2002, for the grant of service connection for diabetes 
mellitus and residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Phoenix, Arizona, Regional Office (RO).  By a rating action 
of October 2002, the RO granted service connection for 
diabetes mellitus, and assigned a 20 percent disability 
rating, effective May 8, 2002; that rating action also 
granted service connection for residuals, fractured right 
ankle, and assigned a 0 percent rating, effective May 8, 
2002.  The RO also denied service connection for hepatitis C.  
The veteran appealed the effective date assigned to his 
service-connected diabetes mellitus and residuals of 
fractured right ankle, as well as the evaluation assigned to 
the diabetes mellitus.  He also perfected an appeal to the 
denial of service connection for hepatitis C.  Subsequently, 
in a rating action of February 2004, the RO denied service 
connection for PTSD.  The veteran perfected a timely appeal 
to that decision.  

In February 2005, the veteran and his father appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  The evidentiary record does not establish that the 
veteran was engaged in combat with the enemy.  

3.  The veteran's claimed in-service stressors have not been 
verified.  

4.  The diagnoses of PTSD in the claims folder are not based 
on verified stressors.  

5.  Hepatitis was not manifested in service, and there is no 
competent evidence of a nexus between the veteran's currently 
diagnosed hepatitis C and service.  

6.  The veteran's service-connected diabetes mellitus is 
controlled by a restricted diet and the use of an oral 
hypoglycemic agent; it does not currently require the use of 
insulin or a regulation of activities.  

7.  At his February 2005 hearing, prior to the promulgation 
of a decision in the appeal, the veteran withdrew his appeal 
as to the issue of entitlement to an effective date prior to 
May 8, 2002, for the grant of service connection for diabetes 
mellitus and residuals of a right ankle fracture.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(d), 3.304(f) 
(2005).  

2.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

3.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.120, Diagnostic Code 7913 
(2005).  

4.  The criteria for withdrawal of the substantive appeal by 
the veteran concerning the issue of entitlement to an 
effective date prior to May 8, 2002, for the grant of service 
connection for diabetes mellitus and residuals of a right 
ankle fracture have been met.  38 U.S.C.A. §§ 7105(b) (2), 
(d) (5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 12 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U. S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Peligrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Peligrini, the U. S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the VA satisfied its duty to notify by means of letters 
dated in May 2002, August 2002, July 2003, and September 2003 
from the agency of original jurisdiction (AOJ) to the veteran 
that were issued prior to the initial AOJ decision.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set aside in 
Pelegrini have been satisfied.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decisions, he has not been prejudiced thereby.  The Board 
finds that any defect with respect to the content or timing 
of the VCAA notice requirements was harmless error.  The 
content of the VCAA letters provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the VCAA letters, further adjudicatory 
review was accomplished by the AOJ and Supplemental 
Statements of the Case (SSOC) were issued.  Thus, the Board 
finds that the actions taken by VA have essentially cured any 
error in the timing of the notice.  Further, it finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board recognizes that the notifications from the AOJ pre-
dated, in part, the rating action and did not specifically 
comport with the recent decision for the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Board finds no prejudice to the veteran in 
proceeding with the present decision since the decision 
herein denies entitlement to service connection, and there is 
therefore no basis for assigning an effective date or a 
disability rating.  With respect to the increased evaluation 
claim, the Board finds it is not prejudicial to decide the 
case now, given the fact that a disability evaluation and 
effective date have already been assigned to his service-
connected disability.  Because his claim for an increased 
rating is being denied, the issue of effective date is moot.  
Therefore, further VCAA notice is not required.  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the veteran of any evidence that 
could not be obtained.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also provided the veteran with medical examinations in 
September 2002, July 2003, and February 2004.  VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

II.  Factual Background.

The record indicates that the veteran served on active duty 
from August 1968 to November 1971.  His military occupational 
specialty (MOS) was as a clerk-typist.  He was awarded the 
Vietnam Service Medal.  The service medical records are 
completely silent with respect to any complaints, findings, 
or diagnosis of a psychiatric disorder or hepatitis C.  

The veteran's initial claim for service connection was 
received in May 2002.  Submitted in support of his claim were 
VA progress notes, dated from March 2002 to July 2002, 
reflecting treatment for several disabilities, including 
diabetes mellitus, hepatitis C, and PTSD.  

The veteran was afforded a VA compensation examination in 
September 2002, at which time it was indicated that the 
records confirmed a diagnosis of diabetes mellitus; it was 
noted that he had been on glyburide regularly for the past 18 
months and he generally avoided the things he should avoid.  
The veteran reported that he had lost a number of pounds 
since being diagnosed with diabetes.  The examiner noted that 
his last glycohemoglobin the week of the examination was 5.5, 
his creatine was normal at 1.1, and in April urinalysis was 
negative for protein.  Thus, there was no indication of 
diabetic renal disease.  There was some history of coronary 
disease, stroke, but there were no symptoms of neuropathy.  
The examiner further noted that, even though the veteran had 
chronic diplopia with divergent eyes, he had never had 
retinopathy.  He knew of no transfusions and denied tattoos, 
drug use and risky sexual behavior.  He vaguely alluded to 
handling body bags and being around blood in service.  On 
examination, the veteran was described as a stocky-but-obese 
male.  No spider angiomata or palmar erythema was noted.  
There was no peripheral edema.  The abdomen was soft.  The 
pertinent diagnosis was diabetes mellitus, type II, with no 
complications.  

By a rating action in October 2002, the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
disability rating, effective May 8, 2002.  

Of record are VA progress notes, dated in September and 
November 2002.  The veteran reported he was in the Army and 
stationed in Vietnam for 3 months.   He indicated that he was 
scheduled to go to Vietnam, but the day before he saw an 
ophthalmologist who told him that he had an eye condition and 
he was not fit for combat.  The next day, he was ordered to 
board a plane to Vietnam; the military police brought him to 
Vietnam.  There, he was assigned to a unit where he worked 
with a crew that took care of leaky Dioxin drums.  The 
veteran also reported that his duties included tagging bloody 
body bags.  The veteran further indicated that he had the 
responsibility of ordering soldiers on guard duty; on one 
occasion, he ordered a private, who was two weeks away from 
leaving Vietnam, to guard duty; the soldier did not want to 
go.  That night, they were attacked and that soldier was 
killed; his brains were all over the area.  He has suffered 
from guilt over the death of that soldier ever since.  The 
veteran indicated that he used no drugs, got no tattoos; he 
did have 3 surgeries in the military.  His tagging of the 
body bags left him numb.  The assessment in September 2002 
was PTSD, diabetes, and hepatitis C.  Following mental status 
examination in November 2002, he was diagnosed with PTSD, 
related to Vietnam War experience, severe.  

The veteran was afforded another VA examination in July 2003, 
at which time it was noted that he had been only on 
medication therapy for the past year, namely glyburide and 
metformin, those to which he reported no adverse effects.  
The veteran denied any history of hypoglycemic reactions.  It 
was noted that the veteran did not check his blood glucose 
levels on a regular basis and, in fact, only checked them 
once per week.  Despite that, the veteran frequently followed 
with his primary care provider.  The veteran reported only 
one emergency room visit for an episode of hyperglycemia 
after missing his medication for several days; otherwise, 
there had been neither other emergency room visits nor 
hospitalizations as a result of his diabetes mellitus.  The 
veteran had already established microalbuminuria from his 
laboratory analyses of May 2003; BUN and creatinine taken on 
June 2003 were 15 and 1.2 respectively.  The veteran reported 
an unintentional weight loss of 16 pounds over the past year.  
He denied any erectile dysfunction symptoms.  The veteran did 
not regularly engage in an aerobic/non-aerobic type of 
exercise secondary to concurrent low back pain.  The veteran 
denied any visual acuity difficulties or changes over the 
past one to two years.  The veteran also reported a history 
of paresthesias that occurred in an intermittent fashion to 
both his feet and to his hands and had done so over the past 
year, but denied any related symptoms of paresis, paralysis, 
fatigability, lack of endurance or incoordination throughout 
his overall daily activities including repetitive and normal 
tasks.  

On examination, the veteran was described as mildly obese in 
no acute distress.  There was symmetrical muscle mass on 
gross inspection of the bilateral extremities; there was no 
cyanosis, clubbing and no edema; pulses were 2+ radial, 2+ 
popliteal, and 1+ posterior tibial bilaterally; distal 
capillary refill was less than 1 second to the toes and 
digits bilaterally.  Deep tendon reflexes were 1+ 
brachioradialis, 1+ patellar and absent at the ankles 
bilaterally.  He had normal vibratory sensation, pain 
sensation, and proprioception, bilaterally.  The examiner 
noted that there was nothing in history nor physical 
examination to suggest a clinically significant coronary 
artery disease in spite of the veteran's quite sedentary 
lifestyle.  There was also nothing to suggest an erectile 
dysfunction secondary to his diabetic condition and no 
clinically significant diabetic retinopathy.  He did, 
however, present with mild ensuing diabetic polyneuropathy to 
his bilateral hands and feet.  At the present time, his 
overall diabetic condition was not disabling.  Electromyogram 
and nerve conduction studies (EMG/NCV) in August 2003 were 
normal and the examiner further noted in September 2003 that 
the EMG/NCV studies in August 2003 confirmed an ensuing 
polyneuropathy clinically but not of sufficient duration or 
severity to show any abnormality on testing.

In a statement, dated in July 2003, the veteran reported 
being beaten with a Billy club, placed in handcuffs, and put 
on an airplane and taken to Vietnam.  The veteran indicated 
that he was mistreated during his period of active duty in 
Vietnam.  The veteran indicated that he was assigned to a 
company in Cam Ranh Bay and made training NCO; he was given 
every type of crappy detail.  The veteran indicated that he 
was given body bag detail; sometimes, the bags came open and 
limbs fell out.  He indicated that he was also placed on 
cleaning detail, cleaning up hospital floors and warehouses 
where Agent Orange was stored.  The veteran recalled 
assigning an enlisted man to guard duty, who was later killed 
during a sniper attack on the base; he stated that he can 
still see the soldier's face.  The veteran also reported 
being robbed and beaten while in Saigon, where he was sent to 
see a doctor for treatment.  

In a PTSD questionnaire, dated in October 2003, the veteran 
indicated that he served in Vietnam for three months; during 
that time, he was stationed in Cam Ranh Bay.  The veteran 
indicated that he was physically put in handcuffs and hit 
numerous times with Billy clubs by military police because he 
refused to board he airplane for Vietnam.  While in Vietnam, 
the veteran stated that he was placed on body bag detail; he 
was also placed on hospital clean up detail.  

Received in February 2004 were VA progress notes, dated from 
May 2002 to February 2004, which show that the veteran 
received follow up evaluation and treatment for several 
disabilities, including hepatitis, PTSD, and diabetes 
mellitus.  EMG/NCV studies in March 2003 were normal, without 
evidence of peripheral neuropathy.  A June 2003 VA progress 
note reflects a diagnosis of PTSD, related to Vietnam war 
experience, severe, and hepatitis C, untreated; similar 
diagnoses were noted in October 2003.  

The veteran was afforded a VA compensation examination in 
February 2004, at which time he noted that he was qualified 
to serve as a paratrooper, but he also performed clerical 
details while on active duty.  He was involved in handling 
combat casualties and processing body bags; and, on numerous 
occasions, he was exposed to blood and body parts.  He did 
not recall any specific episodes of receiving a blood 
transfusion.  He didn't have any tattoos; and, he had never 
used intravenous drugs.  There was no evidence of any 
abnormal liver tests or evidence of hepatitis or liver 
disease detected according to the records while he was on 
active duty.  It was noted that he was currently being 
followed in the gastrointestinal clinic for documented 
hepatitis C.  It was noted that he had lost approximately 10 
pounds over the past year.  It was also noted that the 
veteran followed a diabetic diet, and he used oral 
hypoglycemic agents to control his diabetes.  He reported 
occasional episodes of nausea and/or vomiting on an average 
of one or two episodes per month.  He reported constant 
diffuse aches and pains in muscles and joints, as well as 
constant right upper quadrant pain and tenderness over the 
liver area.  On examination, the liver and spleen were not 
palpably enlarged.  There were no masses.  The examiner did 
not find any peripheral stigmata of chronic liver disease.  
The impression was that the veteran had well documented 
chronic hepatitis C.  The examiner stated that, given the 
veteran's history of combat casualty exposures and handling 
deceased veterans' body bags and body parts and being exposed 
to blood and other body fluids in the process, he believed 
that it is at least as likely as not, given the absence of 
any other specific risk factors, that the veteran did indeed 
contract his hepatitis C while on active duty.  

Of record is a medical statement from Vicki A. Alberts, M.D., 
M.S., dated in August 2004, indicating that the veteran had 
been under the care of a psychiatrist for some time for 
treatment of PTSD, chronic, severe, as a result of trauma he 
experienced while serving on active duty in the military.  

At his personal hearing in February 2005, the veteran 
testified that he was in relatively good shape when he 
entered active duty; the only problem that was noted was with 
his vision.  The veteran indicated that he was placed on 
profile, which prohibited him from being sent in a combat 
zone.  The veteran reported being forcibly placed on an 
airplane and taken to Vietnam; he stated that he was beaten 
by 4 military policemen, placed on a plane in handcuffs, and 
taken to Alaska then to Vietnam.  The veteran related that, 
once in Vietnam, he was on body bag detail; he noted that his 
duties included picking up bodies and body parts, tagging 
them and bagging them.  The veteran also testified that he 
did not have any problems with hepatitis C prior to entering 
military service.  He indicated that his doctor has surmised 
that he contracted hepatitis C from cleaning up bodies at the 
hospital, and cleaning blood off the hospital floor.  The 
veteran admitted to having 2 surgeries after service.  The 
veteran indicated that he was currently undergoing treatment 
for neuropathy, which he claimed developed as a result of his 
diabetes mellitus.  The veteran indicated that he was on a 
restricted diet, and he was using oral medications.  The 
veteran stated that he was not using insulin and no 
injections.  

III.  Legal Analysis-Service Connection.

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and psychosis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service. 
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309.  Where there is a chronic disease shown as such in 
service or within the presumptive period under § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  S/C PTSD.

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See 38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  

In this case there are several diagnoses of PTSD.  In fact, 
on the occasion of a VA examination in November 2002, the 
veteran reported that his duties included tagging bloody body 
bags.  The veteran also reported that he assigned an 
unwilling private to guard duty, and that soldier was later 
killed during an attack on the base.  The VA psychiatric 
examiner accepted the veteran's account of his in-service 
experiences as supporting a diagnosis of PTSD.  However, 
"[j]ust because a physician or other health professional 
accepted the veteran's description of his ... experiences as 
credible and diagnosed the veteran as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept the 
veteran's uncorroborated account of his experiences.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

In this case, the determinative issue is whether or not the 
veteran was exposed to a verifiable stressor.  Here, the 
Board finds that there is no independent evidence to 
corroborate the veteran's reported stressors.  The record 
shows that the veteran did not serve in combat; and the 
record does not reflect that he received the Combat 
Infantryman Badge, or any other award that would indicate 
exposure to combat.  Because the veteran has not been shown 
to have engaged in combat, credible supporting evidence 
showing that his claimed in-service stressors actually 
occurred is required for him to prevail under 38 C.F.R. 
§ 3.304(f).  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  

Moreover, although the veteran has been requested by the RO 
to provide specific details regarding his alleged stressors, 
including dates, places, unit names, and names of others 
involved, he has not been able to provide the requested 
details.  The veteran has reported on many occasions that the 
most traumatic experience was the death of a young private, 
who he ordered to go on guard duty, and he was later killed; 
however, he has indicated that he is unable to recall that 
soldier's name.  In addition, while the veteran indicates 
that he was assigned to body bagging detail, the records 
indicate that the veteran served in Vietnam as a stock 
control and account specialist, or clerk-typist.  

In summation, the diagnoses of service-related PTSD are 
unsupported by the record, based as they were on unreliable 
and unverified information provided by the veteran.  As such, 
without a confirmed in-service stressor, such diagnoses are 
not valid for compensation purposes.  As noted in Swann, 5 
Vet. App. 233, the examiner's diagnosis can be no better than 
the facts alleged by the veteran.  Because the diagnoses were 
based upon an unverified factual premise, they have no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Since there is no competent evidence of a verifiable 
stressor that would serve as a basis for a diagnosis of PTSD 
that is related to military service, the claim must be 
denied.  

In reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

B.  S/C Hepatitis C.

Upon review of the evidentiary record, there is no question 
that the veteran has a diagnosis of hepatitis C.  However, 
there is no competent evidence indicating that the veteran 
sustained an in-service injury that would have led to such an 
event.  

The veteran maintains that he must have contracted hepatitis 
C as a result of cleaning up bloody floors and dealing with 
body parts while bagging bodies in Vietnam.  As noted above, 
there is no indication of record that the veteran was 
assigned to detail where he would be exposed to blood or body 
parts.  And, the record does not demonstrate that the veteran 
received a blood transfusion during service.  Moreover, the 
service medical records are negative for any complaint, 
diagnosis, or treatment of hepatitis C in service.  Indeed, 
the evidence of record indicates that the veteran was not 
diagnosed with the condition until 2002, many years after his 
separation from service.  

While service connection may be established for hepatitis C 
initially demonstrated years after service, there must be 
competent evidence of record, medical or otherwise, which 
links the veteran's current hepatitis C to an event relating 
to his service.  The record is devoid of any such evidence.  

The Board notes that, following a VA examination in February 
2004, a VA examiner stated that, given the veteran's history 
of combat casualty exposures and handling deceased veterans' 
body bags and body parts and being exposed to blood and other 
body fluids in the process, he believed that it was at least 
as likely as not, given the absence of any other specific 
risk factors, that the veteran did indeed contract his 
hepatitis C while on active duty.  However, as the Board has 
already determined that there is no evidence that the veteran 
was ever expose to blood and other body fluids, nor did he 
receive a blood transfusion in service, the Board finds that 
the above opinion is not probative as it is based on an 
inaccurate factual premise.  See, Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

In addition, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The law provides in this regard 
that the opinion of the physician that the veteran is 
truthful in his account is not necessarily probative as to 
the facts of the account.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996).  

In conclusion, although, the veteran asserts that his 
hepatitis C was incurred in service, he is not competent to 
provide an opinion requiring medical knowledge, such as 
medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence of record, to include the 
negative service medical records, negative post service 
medical records are of greater probative value than the 
veteran's statements in support of his claim.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hepatitis C.  

IV.  Legal Analysis-Higher evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The RO assigned an initial 20 percent rating for diabetes 
mellitus associated with herbicide exposure, effective May 8, 
2002.  The veteran contends that a higher initial evaluation 
is warranted for his diabetes mellitus.  A 10 percent rating 
is warranted for diabetes mellitus manageable by restricted 
diet only.  A 20 percent rating is assigned for diabetes 
mellitus requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  The next higher 
rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Diabetes mellitus requiring insulin, restricted 
diet and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrants a 60 percent 
rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  

The evidence demonstrates that the veteran's diabetes is non-
insulin dependent and treated through the use of diet and 
oral hypoglycemic medication.  In this regard, the veteran's 
diabetes has not required any regulation of his activities or 
treatment with insulin.  In fact, during his personal hearing 
in February 2005, the veteran indicated that he was on a 
restricted diet, and he was using oral medications.  The 
veteran stated that he was not using insulin and no 
injections.  Moreover, the record does not indicate that the 
veteran had experienced any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.  In sum, 
the evidence shows that the veteran's diabetes mellitus does 
not more nearly approximate the criteria for 40 percent 
rating than those for a 20 percent rating at any time during 
the initial evaluation period.  

The Board has considered the veteran's complaints of diabetic 
neuropathy and retinopathy.  However, the examinations in 
September 2003 and February 2004 did not show neurological 
deficits or dysfunction of the extremities as to warrant 
separate compensable ratings for peripheral neuropathy of any 
extremity.  Retinopathy has also not been shown.  

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher initial 
rating for diabetes mellitus must be denied.  38 C.F.R. § 43; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

V.  Legal Analysis-EED for the grant of S/C for DM & Rt Ankle 
fracture.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2005).  

By a rating action in October 2002, the RO assigned an 
effective date of May 8, 2002 for the grant of service 
connection for diabetes mellitus and residuals, fractured 
right ankle.  The veteran perfected an appeal of that issue 
by filing a substantive appeal (VA Form 9) in July 2003.  
However, at his travel board hearing in February 2005, the 
veteran stated that he wished to withdraw the appeal on the 
claim of entitlement to an effective date earlier than May 8, 
2002, for the grant of service connection for diabetes 
mellitus and residuals, fractured right ankle.  A written 
transcript of the hearing is of record.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issue of entitlement to an effective date earlier than 
May 8, 2002, for the grant of service connection for diabetes 
mellitus and residuals, fractured right ankle; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration on that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to claim of 
entitlement to an effective date earlier than May 8, 2002, 
for the grant of service connection for diabetes mellitus and 
residuals, fractured right ankle and that issue is dismissed.  


ORDER

Service connection for PTSD is denied.  

Service connection for hepatitis C is denied.  

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.  

The claim of entitlement to an effective date prior to May 8, 
2002, for the grant of service connection for diabetes 
mellitus and residuals of a right ankle fracture, is 
dismissed.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


